Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2022 has been entered.

Claims 29 and 31-39 are pending and being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/479,712, filed March 31, 2017, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 

Rejections Withdrawn
The rejection of claims 29 and 31-36 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claim amendment and the Examiner’s amendment set forth below.

EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Christopher L. Frank on July 21, 2022. 

In the claims:
Claim 29, line 30, “or a bispecific antibody comprising the antigen-binding region of the antibody of any one of (i)-(v), under conditions that allow for formation of a complex between the antibody or the bispecific antibody and CD37; and (b) detecting the formation of a complex”  has been changed to -- under conditions that allow for formation of a complex between the antibody and the CD37 antigen; and (b) detecting the presence of human CD37 antigen or a cell expressing the human CD37 --  

Claim 37, line 30, “or a bispecific antibody comprising the antigen-binding region of the antibody of any one of (i)-(v), under conditions that allow for formation of a complex between the antibody or the bispecific antibody and CD37; and (b) detecting the formation of a complex”  has been changed to -- under conditions that allow for formation of a complex between the antibody and the CD37 antigen; and (b) detecting the presence of human CD37 antigen or a cell expressing the human CD37 --  

Claim 38, line 35, “or a bispecific antibody comprising the antigen-binding region of the antibody of any one of (i)-(v), under conditions that allow for formation of a complex between the antibody or the bispecific antibody and CD37; and (b) detecting the formation of a complex”  has been changed to -- under conditions that allow for formation of a complex between the antibody and the CD37 antigen; and (b) detecting the presence of human CD37 antigen or a cell expressing the human CD37 --  

Claim 39 (new) The method of claim 29, wherein the antibody is bispecific.  


Conclusion
Claims 29 and 31-39 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644